Citation Nr: 1033914	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 
1987.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection for 
PTSD and a back injury.

In July 2005, the Veteran's claim for disability pension was 
denied.  In September 2005, he filed a notice of disagreement 
with this decision.  In June 2006, the RO issued a statement of 
the case with regard to the issues of entitlement to service 
connection for PTSD and a back injury, and entitlement to 
nonservice-connected disability pension.  In his August 2006 VA 
Form 9, the Veteran indicated that he was only appealing the 
issues of service connection for PTSD and a back disability.  He 
has not submitted a substantive appeal with regard to the issue 
of entitlement to nonservice-connected disability pension, and 
the issue has not been certified for appeal.  Accordingly, the 
Board will not further consider the issue.  

In August 2008, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
either hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2009).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  Thus, 
although the RO limited the Veteran's claim to service connection 
for PTSD, the Board has broadened the issue as a claim of service 
connection for a psychiatric disability, to include PTSD.

During therapy in September 2005 discussed below, the Veteran's 
therapist indicated that he had severe occupational impairment 
and was "not a candidate for future employment" due to his 
psychiatric symptomatology, specifically, his explosive rage, 
panic attacks, inability to work with others and impaired 
concentration and focus.  Inasmuch as this decision grants 
service connection for a psychiatric disability, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service- connected disabilities (TDIU) has 
been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding 
that TDIU is an element of all initial ratings).  The issue is 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action. 

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

A psychiatric disability, generalized anxiety disorder and major 
depression, is the result of traumatic experiences during active 
service.



CONCLUSION OF LAW

A psychiatric disability was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

The Veteran's DD-214 confirms that he served as a Military 
Policeman for two years and ten months.  Thus, the conditions of 
his service are consistent with his reports of responding to 
suicides, domestic violence incidents, serious motor vehicle 
accidents and murders during service, and the Board finds his 
reports credible.  See 38 U.S.C.A. § 5104(a). 

The evidence of record indicates that the Veteran was diagnosed 
as having PTSD by his treating therapist at the Princeton Vet 
Center in September 2005.  However, his diagnosis was not made 
based on a verified in-service stressor.  Consequently, his claim 
for PTSD was denied in the July 2004 RO rating decision on 
appeal.  

In a September 2005 treatment report the Veteran's therapist at a 
Vet Center reported that the Veteran presented with anxiety and 
major depression, secondary to traumatic experiences while 
serving as a Military Policeman in the Army from 1984-1987.  The 
therapist also noted the Veteran's symptoms of sleep deprivation, 
nightmares, flashbacks, intrusive thoughts, isolation, avoidance, 
mistrust, paranoia, guilt, helplessness, worthlessness, 
irritability, anger, hypervigilance and easy startle response.  
The therapist diagnosed PTSD, delayed onset, chronic/severe; 
generalized anxiety disorder; and major depression, recurrent, 
with explosive rage disorder considered potentially dangerous in 
nature.  

VA outpatient treatment records also show that the Veteran has 
been diagnosed with depressive disorder.  

The record thus demonstrates a current disability.

The opinion of the Veteran's therapist provides competent 
evidence linking his currently diagnosed generalized anxiety 
disorder and major depression to service.  There is no medical 
opinion against that of the therapist, and the opinion was based 
on a credible history; it is thus adequate and weighs the 
evidence in favor of a finding that a current psychiatric 
disability, namely generalized anxiety disorder and major 
depression, was incurred in service.

There is evidence against the claim, inasmuch as the 
contemporaneous record does not document a psychiatric disability 
for many years after service.  The evidence is, however, in at 
least equipoise.  Resolving reasonable doubt in the appellant's 
favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a psychiatric disability, generalized 
anxiety disorder and major depression, is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has a current low back disability 
related to injuries sustained during active military duty.  
Specifically, he claims that he injured his back during basic 
training while stationed at Fort McClellan in Alabama in 1984, 
and again while stationed at Fort Bragg in North Carolina in 
1989, following a period of reserve service.  See June 2003 claim 
and February 2004 statement from the Veteran.  The Veteran also 
reported during VA outpatient treatment in September 2003 that he 
fractured his L5 when he jumped into a pit, head first and his 
feet went up over his head from behind.  

The Veteran's complete service treatment records are not 
available, and the available records, which include the March 
1983 report of medical examination for enlistment and a June 1984 
dental X-ray, do not show any evidence of a back disability or 
back injury in service.

The post-service medical evidence of record, which includes 
outpatient treatment records from the VA Medical Center in 
Beckley, West Virginia dated from December 1999 to January 2004, 
treatment records from Willis Chiropractic and treatment records 
from J.C., D.C. of Spinal Imaging, Inc., show that the Veteran 
has reported back pain related to an in-service injury.  

These records also show that the Veteran has been diagnosed as 
having Schmorl's node herniation defects, spondylolytic 
spondylolisthesis at the L5 level on S1, facet arthrosis at the 
mid and lower lumbar spine, mild spondylosis of the lumbar and 
lower visualized thoracic spine with disc narrowing, a lumbar 
sprain, subluxation and L4 spondylolisthesis.  VA outpatient 
treatment records dated in December 1999 show; however, that the 
Veteran also reported a back injury while working in a coal mine.

The medical evidence of record contains competent evidence of a 
current low back disability.  The Veteran's reports of in-service 
injuries and a continuity of symptomatology provide evidence that 
the current back disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

Contemporaneous evidence of an ongoing back disability in the 
years following service is not of record and there is evidence 
that the current back complaints arose after a post-service 
accident.

An examination and opinion are needed to determine the nature and 
etiology of all currently present low back disabilities.  
38 U.S.C.A. § 5103A(d) (West 2002).

A December 2003 e-mail from an employee at the RO indicates that 
the Veteran's service treatment records were a "no record at the 
RMC," but that the Veteran's enlistment and discharge 
examinations were on file.  Only the March 1983 Report of Medical 
History and a June 1984 dental X-ray are currently associated 
with the claims file.  It is unclear if the discharge examination 
was available.

The procurement of potentially pertinent medical records 
referenced by the Veteran is required. As it appears that there 
may be available VA medical records that are not associated with 
the claims folder, a remand is required.  See 38 C.F.R. § 
3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that 
VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  38 C.F.R. § 
3.159(e).  If VA is unable to obtain such records, VA must 
provide the claimant with oral or written notice of that fact.  
The notice must contain various information, including an 
explanation of the efforts VA made to obtain the records and a 
description of any further action VA will take regarding the 
claim.  38 C.F.R. § 3.159(e).  

The Veteran has reported a period of reserve duty from April to 
May 1989, which has not been verified.  As the Veteran is 
entitled to service connection for injuries incurred during 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) his periods of such service need to be verified.

Correspondence sent to the Veteran at his address of record was 
returned as unforwardable in August 2008.  The Veteran most 
recently reported his address in his August 2006 VA Form 9.  That 
address differs from the address of record.  .

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's correct 
address; these efforts should include 
consideration of the address reported by the 
Veteran in his VA Form 9.

2.  Verify the Veteran's periods of ACDUTRA 
and INACDUTRA, including any period of 
reserve service in 1989.

3.  The RO or AMC should attempt to obtain a 
copy of the discharge examination referred to 
in the December 2003 e-mail and any service 
treatment records for the periods of 
INACDUTRA and ACDUTRA.  If the RO or the AMC 
is unsuccessful in obtaining any such 
evidence, it should document the efforts to 
obtain the records, and should request the 
Veteran and his representative to provide a 
copy of the outstanding evidence to the 
extent they are able to.

4.  Afford the Veteran a VA examination to 
determine the etiology of any current back 
disability.  The examiner should provide an 
opinion as to whether the Veteran's current 
low back disability is, at least as likely as 
not (50 percent probability or more), related 
to a disease or injury in service.

The examiner should review the claims folder 
and provide a rationale for all opinions and 
conclusions expressed.  The examiner is 
advised that the Veteran is competent to 
report injuries and symptoms and that his 
reports must be considered in formulating the 
requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and note whether there is additional 
evidence that would permit the examiner to 
provide the needed opinion.

5.  If any benefit sought on appeal is not 
granted, a supplemental statement of the case 
should be issued.  The case should be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


